United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1784
Issued: July 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated March 23, 2009, which affirmed a wage-earning
capacity decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether the Office met its burden of proof to reduce appellant’s
compensation based on its determination that the constructed position of medical office
administrator represented her wage-earning capacity.
FACTUAL HISTORY
On November 16, 2000 appellant, then a 50-year-old mail handler, sustained a herniated
disc while performing her work duties. The Office accepted her claim for herniated disc at L5S1. Appellant stopped work on November 10, 2000 and did not return. She received wage-loss
compensation for all periods of disability.

Appellant came under the treatment of Dr. Gregory S. Maslow, a Board-certified
orthopedic surgeon, from March 8, 2002 to October 7, 2003. On June 12, 2002 Dr. Maslow
performed a lumbar laminectomy and discectomy at L5-S1. On October 31, 2006 he noted that
appellant experienced neck and back pain due to degenerative disc disease. In an October 31,
2006 work capacity evaluation, Dr. Maslow advised that she could work full time with
restrictions of sitting for four hours, walking for one hour, standing for two hours, occasional
reaching and twisting, pushing and pulling occasionally up to 35 pounds, lifting, squatting and
kneeling occasionally with no climbing.
On December 1, 2006 appellant was referred for vocational rehabilitation. In a July 30,
2007 rehabilitation plan, the rehabilitation counselor recommended a 90-day job placement plan
and that she could work at the light sedentary physical level. She noted that appellant had a
bachelors degree in teaching, excellent communication skills, experience in the health care
system and many transferable skills. The rehabilitation counselor advised that the delay in
developing a plan was due to appellant’s marginal cooperation and resistance to return to work.
A rehabilitation plan was prepared with the objective of obtaining a position as a medical
administrative office assistant. Appellant was approved to attend the medical office
administrative program at Camden County Community College from September 10 to
November 28, 2007. The average annual salary for a medical administrative office assistant was
$24,000.00 a year. The rehabilitation counselor found that the job was within appellant’s
educational capabilities based on vocational testing and reasonably available in her commuting
area. She attached a job classification for the position.
On August 17, 2007 the Office advised that the rehabilitation plan developed by appellant
and her vocational rehabilitation counselor was within her work restrictions. The rehabilitation
counselor’s vocational evaluation and survey of the local labor market revealed a wage-earning
capacity of $24,000.00 a year for the position. The Office advised appellant that, at the end of
the rehabilitation program, whether employed or not, it would reduce her wage-loss
compensation.
In an October 16, 2007 report, Dr. Maslow diagnosed lumbar degenerative disc disease.
In an attached work capacity evaluation, he advised that appellant could work eight hours a day
with restrictions of sitting limited to six hours, walking and standing limited to one hour,
reaching, reaching above the shoulder, twisting, bending/stooping occasionally, no operating a
vehicle, pushing, pulling and lifting limited to 25 pounds, squatting, kneeling and climbing
occasionally with 10-minute breaks.
In a February 22, 2008 rehabilitation report, the rehabilitation counselor noted that
appellant completed her training at Camden County Community College. Appellant indicated
that job placement was not a priority because she was overwhelmed with personal issues at home
but would like to work in a medical environment, not more than 10 miles from home and which
did not require prolonged sitting. In May 15, 2008 report, the rehabilitation counselor advised
that job placements efforts failed so she expanded the search to include other jobs and a broader
geographical area.
In reports dated March 18 and May 20, 2008, Dr. Maslow treated appellant for back and
leg pain. A May 13, 2008 magnetic resonance imaging (MRI) scan of the lumbar spine revealed

2

inflammatory changes of the L5-S1 endplates, moderate amount of scar tissue and inflammation
of the left and right nerve roots with mild bulging at L4-5.
In a June 1, 2008 closure report, the rehabilitation counselor noted that appellant was not
offered a job with the employing establishment, Dr. Maslow released appellant to full-time
sedentary employment in 2007 and she completed training as a medical administrative office
assistant. The rehabilitation counselor advised that an updated labor market survey revealed the
market was favorable for a medical office administrator and positions were readily available in
sufficient numbers both full and part time in appellant’s commuting area. She noted that a
survey of Camden County, New Jersey, where appellant resided, revealed that the average wages
for the selected position were $39,199.00 a year with a range from $29,244.00 to $48,522.00 a
year. The average weekly wage of a medical office administrator, Dictionary of Occupational
Titles (DOT) # 201.362-014 was $600.00. Under the job classification for a medical office
administrator, the rehabilitation counselor found that appellant was qualified for the job, the
position was consistent with the medical restrictions provided by Dr. Maslow and the functional
capacity evaluation of February 12, 2002.
On July 15, 2008 the Office issued a proposed reduction of compensation finding that
appellant was partially disabled and had the capacity to earn wages as a medical office
administrator, at the rate of $600.00 per week or $31,200.00 a year. The position was in
compliance with Dr. Maslow’s restrictions and the functional capacity evaluation. The Office
referenced the rehabilitation counselor’s report, which determined that appellant was employable
as a medical office administrator and the position reasonably represented her wage-earning
capacity.
In an August 6, 2008 statement, appellant disagreed with the proposed reduction of her
compensation. She contended that she sent out 115 resumes and received no job offers.
Appellant submitted reports from Dr. Maslow previously of record. She was also treated by
Dr. Vincent M. Padula, an osteopath, from July 18 to October 29, 2008. Dr. Padula diagnosed
left L5 radiculopathy and lumbar postlaminectomy syndrome and recommended L5
transforaminal epidural injections.
In an August 26, 2008 decision, the Office reduced appellant’s monetary compensation to
reflect her wage-earning capacity as a medical office administrator effective August 25, 2008.
On September 3, 2008 appellant requested an oral hearing which was held on
January 12, 2009. On August 26, 2008 Dr. Maslow indicated that a May 13, 2008 MRI scan
revealed inflammatory changes at the endplates at L5-S1. No evidence of a recurrent or resident
disc herniation was found. Dr. Maslow advised that appellant stated that she had considerable
back pain. Appellant was limited to lifting 15 to 20 pounds on an occasional basis, she could not
sit or stand for prolonged periods without a break and could not repetitively squat, stoop or bend.
Dr. Maslow opined, however, that she was not totally disabled from all work activity. He
reviewed the physical requirements for a medical office administrator which included stooping,
kneeling, crouching and crawling and advised that appellant could not perform these activities
now or in the future. Dr. Maslow opined that she could not perform the job of medical
administrator without significant restrictions. In a November 11, 2008 report, he advised that
appellant was very restricted in her job outlook and had permanent impairment.

3

In a decision dated March 23, 2009, an Office hearing representative affirmed the
August 26, 2008 decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.1
Under section 8115(a) of the Federal Employees’ Compensation Act,2 titled
“Determination of Wage-Earning Capacity,” provides that, in determining compensation for
partial disability, the wage-earning capacity of an employee is determined by her actual earnings
if her actual earnings fairly and reasonably represent her wage-earning capacity. Generally,
wages actually earned are the best measure of a wage-earning capacity and in the absence of
evidence showing that they do not fairly and reasonably represent the injured employee’s wageearning capacity, must be accepted as such measure.3 If the actual earnings do not fairly and
reasonably represent wage-earning capacity or if the employee has no actual earnings, her wageearning capacity is determined with due regard to the nature of her injury, her degree of physical
impairment, her usual employment, her age, her qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect her
wage-earning capacity in her disabled condition.4 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment
conditions.5 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.6 In
determining an employee’s wage-earning capacity, the Office may not select a makeshift or odd
lot position or one not reasonably available on the open labor market.7
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office or to an Office wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s DOT or otherwise available in the open labor market, that fits that
employee’s capabilities with regard to her physical limitation, education, age and prior
experience. Once this selection is made, a determination of wage rate and availability in the
open labor market should be made through contact with the state employment service or other

1

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

2

5 U.S.C. § 8115.

3

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 (1971).

4

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

5

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

6

Id.

7

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

4

applicable service.8 Finally, application of the principles set forth in Albert C. Shadrick will
result in the percentage of the employee’s loss of wage-earning capacity.9
ANALYSIS
Appellant received compensation for total disability for her accepted herniated disc
condition that precluded her return to work at the employing establishment. The October 31,
2006 report of Dr. Maslow and a functional capacity evaluation, found that she was not disabled
for all work but could perform light sedentary duty, with restrictions of sitting limited to four
hours, walking limited to one hour, standing limited to two hours, occasional reaching and
twisting, pushing and pulling occasionally up to 35 pounds, lifting, squatting and kneeling
occasionally and no climbing.
The Office referred appellant for vocational rehabilitation. The vocational rehabilitation
counselor advised that appellant had a bachelor’s degree in teaching, excellent communication
skills and experience in the health care system. Appellant completed the medical office
administrative program at a community college on November 28, 2007. As she was unable to
secure employment, the vocational counselor identified the position of a medical office
administrator, as work that she would be capable of performing and which was available in her
commuting area.10 The position is listed in the Department of Labor’s, DOT # 201.362-014.
The rehabilitation counselor provided the required information concerning the position
description, the availability of the position within appellant’s commuting area and pay ranges
within the geographical area, as confirmed by state officials. She determined that the medical
office administrator conformed to appellant’s background, education and experience. The
rehabilitation counselor advised that an updated labor market survey revealed the market was
favorable for a medical office administrator and that the position was readily available in
sufficient numbers both full and part time in appellant’s commuting area. She advised that
appellant did not secure employment because finding a job was not a high priority due to family
constraints. The average weekly wage of a medical office administrator, DOT # 201.362-014
was $600.00 with hiring occurring regularly. The rehabilitation counselor found that the position
was consistent with the medical restrictions provided by Dr. Maslow and a functional capacity
evaluation. It required sitting limited to four hours, walking for one hour, standing for two
hours, occasional reaching and twisting, pushing and pulling occasionally up to 35 pounds,
lifting, squatting and kneeling occasionally and no climbing. As the rehabilitation counselor is

8

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

9

Id. See Shadrick at 5 ECAB 376 (1953).

10

Where vocational rehabilitation is unsuccessful, the rehabilitation counselor will prepare a final report, which
lists two or three jobs which are medically and vocationally suitable for the employee and proceed with information
from a labor market survey to determine the availability and wage rate of the position. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.8(b)
(December 1995); see also Dorothy Jett, 52 ECAB 246 (2001).

5

an expert in the field of vocational rehabilitation, the Office may rely on his or her opinion in
determining whether the job is vocationally suitable and reasonably available.11
The Board finds that the Office met its burden of proof to reduce appellant’s monetary
compensation based on her ability to earn wages as a medical office administrator. The medical
evidence establishes that she is capable of performing the duties of the selected position.
Dr. Maslow provided work restrictions based on a functional capacity evaluation and advised
that appellant could return to work full-time modified duty with restrictions. In a subsequent
work capacity evaluation dated October 16, 2007, Dr. Maslow noted that she would work eight
hours per day with restrictions of sitting limited to six hours, walking and standing limited to one
hour, reaching, reaching above the shoulder, twisting, bending/stooping occasionally, no
operating a vehicle, pushing, pulling and lifting limited to 25 pounds, squatting, kneeling and
climbing occasionally with 10-minute breaks. The duties of the selected position conform with
the recommended limitations.
Appellant submitted reports from Dr. Maslow dated March 18 and May 20, 2008.
Dr. Maslow noted an MRI scan revealed inflammatory changes of the L5-S1 endplates and a
moderate amount of scar tissue. The reports from Dr. Padula dated July 18 to October 29, 2008,
diagnosed left L5 radiculopathy and lumbar postlaminectomy syndrome and recommended
epidural injections. Neither, physician found that appellant was incapable of performing the
duties required of the selected position. Dr. Padula did not address whether she was totally
disabled or unable to perform a sedentary position. As of August 26, 2008 decision, the weight
of medical evidence supported appellant’s capacity for work in the selected position.
In reports dated August 26 and November 11, 2008, Dr. Maslow noted inflammatory
changes at the endplates at L5-S1 and opined that appellant was totally disabled from all work
activity. He stated that he reviewed the physical requirements for the job of medical office
administrator and did not think that she could perform the job without significant restrictions.
Dr. Maslow, however, did not support appellant’s contentions that she remained totally disabled
for work. He reiterated restrictions on lifting with no prolonged sitting or standing. Dr. Maslow
did not clearly explain whether appellant was physically unable to perform the duties of a
medical office administrator with regard to his prior findings on October 16, 2007, which
advised that she was capable of employment full time with restrictions consistent with the
selected position. While Dr. Maslow stated that appellant unable to perform the position of
medical office administrator due to duties that included stooping, kneeling, crouching and
crawling; however, the vocational counselor specially noted that the activities of stooping,
kneeling, crouching and crawling were excluded from the physical demands of the selected
position as it pertained to her. It is apparent that he was not provided an accurate description of
the physical demands listed in the case.
The Board finds that the Office considered the factors, of the availability of the position
and appellant’s physical limitations, usual employment and age and employment qualifications,
in determining that the position of medical office administrator represented her wage-earning
capacity. The weight of the evidence of record establishes that appellant had the requisite
11

Dorothy Jett, supra note 10; Federal (FECA) Procedure Manual, supra note 10, Chapter 2.814.8(b)(2)
(December 1993).

6

physical ability, skill and experience to perform the duties of the position and that it was
reasonably available within the general labor market of appellant’s commuting area. The Office
properly determined that the position of medical office administrator reflected appellant’s wageearning capacity and reduced appellant’s compensation effective August 25, 2008.
Although appellant asserted that she still had residuals of her work injury and experiences
back pain with radiculopathy, the medical evidence does not support that she is unqualified to
perform the duties of medical office administrator. As noted, the medical evidence supports her
capacity to performing the position subject to specific physical limitations. The Board finds that
the Office properly determined that the position of medical office administrator reflected
appellant’s wage-earning capacity effective August 25, 2008.
On appeal, appellant asserted that the position did not represent her wage-earning
capacity in view of her accepted and preexisting conditions. She referenced Dr. Maslow’s
October 16, 2007 work capacity evaluation and the August 26, 2008 report. Appellant further
asserts that the weekly pay rate found by the Office was too high for an introductory position.
As noted the October 16, 2007 work capacity evaluation found that she was able to work full
time, eight hours per day, with permanent restrictions. Dr. Maslow’s August 26, 2008 report did
not find that appellant remained totally disabled. Although he noted the physical requirements of
stooping, kneeling, crouching and crawling as activities she could not do; as noted, the selected
position does not require that she perform such activities. As to appellant’s assertion that the
weekly pay rate used by the Office for a medical office administrator was too high, the Board
notes that the rehabilitation counselor provided an updated labor market survey on May 27, 2008
which revealed that in Camden County, New Jersey, where she resides, the average wages for
the selected position were $39,199.00 a year with a range from $29,244.00 to $48,522.00 a year.
In this instance, the Office used wages of $600.00 per week or $31,200.00 a year which is in the
lower end of the salary range provided by the survey. Appellant submitted no evidence to
establish that the vocational counselor erred in making this determination.
CONCLUSION
The Board finds that the Office properly determined that the position of medical office
administrator reflects appellant’s wage-earning capacity effective August 25, 2008.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 23, 2009 is affirmed.
Issued: July 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

